Exhibit 10(j)

 

Bank of America Corporation

2003 Key Associate Stock Plan

 

 

Effective Date: January 1, 2003



--------------------------------------------------------------------------------

Contents

 

    

Page

--------------------------------------------------------------------------------

Article 1. Establishment, Duration and Purpose

  

1

Article 2. Definitions

  

1

Article 3. Administration

  

6

Article 4. Shares Subject to the Plan

  

6

Article 5. Eligibility and Participation

  

8

Article 6. Stock Options

  

8

Article 7. Stock Appreciation Rights

  

10

Article 8. Restricted Stock and Restricted Stock Units

  

11

Article 9. Performance Measures

  

13

Article 10. Beneficiary Designation

  

14

Article 11. Deferrals

  

14

Article 12. Rights of Key Associates

  

14

Article 13. Change in Control

  

14

Article 14. Amendment, Modification, and Termination

  

16

Article 15. Withholding

  

17

Article 16. Indemnification

  

17

Article 17. Successors

  

17

Article 18. Legal Construction

  

18

 



--------------------------------------------------------------------------------

Bank of America Corporation

2003 Key Associate Stock Plan

 

Article 1.    Establishment, Duration and Purpose

 

1.1    Establishment and Duration of the Plan.    The Company establishes this
Plan effective as of January 1, 2003, subject to the Plan having been approved
by the Company’s stockholders prior to that date. The Plan shall remain in
effect until the earlier (i) the date that no additional Shares are available
for issuance under the Plan, (ii) the date that the Plan has been terminated in
accordance with Article 14 or (iii) the close of business on December 31, 2007.
Upon the Plan becoming effective, no further awards shall be made under the Bank
of America Corporation Key Employee Stock Plan.

 

1.2    Purpose of the Plan.    The Company believes that the compensation of its
Key Associates should be significantly linked to the Company’s business
performance in order to enhance the long-term success and value of the Company.
The Plan serves this compensation philosophy by providing a source of
stock-based Awards for Key Associates that are intended to further motivate Key
Associates to increase the value of the Company’s common stock, thereby linking
the personal interests of the Key Associates with those of the Company’s
stockholders. Terms and conditions placed on Awards further encourage the
long-term retention of Key Associates. The Plan also provides the Company with a
means to better attract and recruit Key Associates of outstanding ability who
will further enhance the long-term success and value of the Company through
their services.

 

Article 2.    Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock or Restricted Stock Units.

 

“Award Agreement” means an agreement between the Company and each Participant
setting forth the terms and provisions applicable to Awards granted under this
Plan.

 

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

 

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

 

(a)    The acquisition by any Person of Beneficial Ownership of twenty-five
percent (25%) or more of either:

 

(i)    The then-outstanding Shares (the “Outstanding Shares”); or



--------------------------------------------------------------------------------

 

(ii)    The combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Voting Securities”);

 

provided, however, that the following acquisitions shall not constitute a Change
in Control for purposes of this subparagraph (a): (A) any acquisition directly
from the Company, (B) any acquisition by the Company or any of its Subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries, or (D) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subparagraph (c) below; or

 

(b)    Individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual who
becomes a Director subsequent to the Effective Date and whose election, or whose
nomination for election by the Company’s stockholders, to the Board of Directors
was either (i) approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board or (ii) recommended by a corporate governance
committee comprised entirely of Directors who are then Incumbent Board members
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest, other actual or threatened solicitation of proxies or consents
or an actual or threatened tender offer; or

 

(c)    Approval by the Company’s stockholders of a reorganization, merger, or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless following
such Business Combination, (i) all or substantially all of the Persons who were
the Beneficial Owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination own, directly
or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Shares and Outstanding Voting Securities, as the
case may be (provided, however, that for purposes of this clause (i), any shares
of common stock or voting securities of such resulting corporation received by
such Beneficial Owners in such Business Combination other than as the result of
such Beneficial Owners’ ownership of Outstanding Shares or Outstanding Voting
Securities immediately prior to such Business Combination shall not be
considered to be owned by such Beneficial Owners for the purposes of calculating
their percentage of ownership of the outstanding common stock and voting power
of the resulting corporation), (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from the Business
Combination) beneficially owns, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from the Business Combination or the combined voting
power of the then outstanding voting securities of such corporation

 

2



--------------------------------------------------------------------------------

unless such Person owned twenty-five percent (25%) or more of the Outstanding
Shares or Outstanding Voting Securities immediately prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board, providing for such Business Combination;
or

 

(d)    Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

 

“Committee” means the Compensation Committee of the Board of Directors;
provided, however, that (i) with respect to Awards to any Key Associates who are
Insiders, Committee means all of the members of the Compensation Committee who
are “non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act, and (ii) with respect to Awards to any Key Associates who are
Named Executive Officers intended to comply with the Performance-Based
Exception, Committee means all of the members of the Compensation Committee who
are “outside directors” within the meaning of Section 162(m) of the Code.
Committee may also mean any individual or committee of individuals (who need not
be Directors) that the Compensation Committee may appoint from time to time to
administer the Plan with respect to Awards to Key Associates who are not
Insiders or Named Executive Officers, in accordance with and subject to the
requirements of Section 3.2.

 

“Company” means Bank of America Corporation, a Delaware corporation, and any
successor as provided in Article 17 herein.

 

“Director” means any individual who is a member of the Board of Directors of the
Company.

 

“Disability” with respect to a Participant, means “disability” as defined from
time to time under any long-term disability plan of the Company or Subsidiary
with which the Participant is employed.

 

“Earnings Per Share” means “earnings per common share” of the Company based on
all earnings (either diluted or without regard to dilution, as selected by the
Committee) determined in accordance with generally accepted accounting
principles that would be reported in the Company’s Annual Report to Stockholders
or Annual Report on Form 10-K.

 

“Effective Date” means January 1, 2003.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

“Fair Market Value” of a Share on any date means the closing price of a Share as
reflected in the report of composite trading of New York Stock Exchange listed
securities for that day (or, if no Shares were publicly traded on that day, the
immediately preceding day that Shares were so traded) published in The Wall
Street Journal [Eastern Edition] or in any other publication selected by the
Committee; provided, however, that if the Shares are misquoted or omitted by the
selected publication(s), the Committee shall directly solicit the information
from officials of the stock exchanges or from other informed independent market
sources.

 

3



--------------------------------------------------------------------------------

 

“Incentive Stock Option” or “ISO” means an option to purchase Shares granted to
a Key Associate under Article 6 herein, and designated as an Incentive Stock
Option which is intended to meet the requirements of Section 422 of the Code.

 

“Insider” shall mean an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act and the rules thereunder.

 

“Key Associate” means an employee of the Company or any Subsidiary, including an
officer of the Company or a Subsidiary, in a managerial or other important
position who, by virtue of such employee’s ability, qualifications and
performance, has made, or is expected to make, important contributions to the
Company or its Subsidiaries, all as determined by the Committee in its
discretion.

 

“Named Executive Officer” means, for a calendar year, a Participant who is one
of the group of “covered employees” for such calendar year within the meaning of
Code Section 162(m) or any successor statute.

 

“Net Income” means “net income” of the Company determined in accordance with
generally accepted accounting principles that would be reported in the Company’s
Annual Report to Stockholders or Annual Report on Form 10-K.

 

“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
to a Key Associate under Article 6 herein, and which is not intended to meet the
requirements of Code Section 422.

 

“Operating Earnings Per Share” means “earnings per common share” of the Company
based only on operating earnings (either diluted or without regard to dilution,
as selected by the Committee) determined in accordance with generally accepted
accounting principles that would be reported in the Company’s Annual Report to
Stockholders or Annual Report on Form 10-K.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

“Participant” means a Key Associate, a former Key Associate or any permitted
transferee under the Plan of a Key Associate or former Key Associate who has
outstanding an Award granted under the Plan.

 

“Performance-Based Exception” means the performance-based exception set forth in
Code Section 162(m)(4)(C) from the deductibility limitations of Code Section
162(m).

 

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock or an Award of Restricted Stock Units is limited in some way
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, at its discretion),
and the Shares of Restricted Stock or the Restricted Stock Units are subject to
a substantial risk of forfeiture, as provided in Article 8 herein.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
within the meaning of Section 13(d).

 

4



--------------------------------------------------------------------------------

 

“Plan” means the incentive compensation plan set forth herein known as the “Bank
of America Corporation 2003 Key Associate Stock Plan,” as the same may be
amended from time to time.

 

“Prior Plan” means the Bank of America Corporation Key Employee Stock Plan, as
amended and restated affective September 24, 1998.

 

“Restoration Option” means an Option that is granted in connection with the
exercise of an Incentive Stock Option or a Nonqualified Stock Option as more
particularly described in Section 6.10 herein.

 

“Restricted Stock” means an Award of Shares, subject to a Period of Restriction,
that is granted to a Key Associate under Article 8 herein.

 

“Restricted Stock Unit” means an Award, subject to a Period of Restriction, that
is granted to a Key Associate under Article 8 herein and is settled either (i)
by the delivery of one (1) Share for each Restricted Stock Unit or (ii) in cash
in an amount equal to the Fair Market Value of one (1) Share for each Restricted
Stock Unit, all as specified in the applicable Award Agreement. The Award of a
Restricted Stock Unit represents the mere promise of the Company to deliver a
Share or the appropriate amount of cash, as applicable, at the end of the Period
of Restriction (or such later date as provided by the Award Agreement) in
accordance with and subject to the terms and conditions of the applicable Award
Agreement, and is not intended to constitute a transfer of “property” within the
meaning of Section 83 of the Code.

 

“Return on Assets” means “return on average assets” of the Company determined in
accordance with generally accepted accounting principles that would be reported
in the Company’s Annual Report to Stockholders or Annual Report on Form 10-K.

 

“Return on Equity” means “return on average common stockholders’ equity” of the
Company determined in accordance with generally accepted accounting principles
that would be reported in the Company’s Annual Report to Stockholders or Annual
Report on Form 10-K.

 

“Shareholder Value Added” means the “shareholder value added” performance
measure of the Company for a year determined in accordance with generally
accepted accounting principles that would be reported in the Company’s Annual
Report to Stockholders or Annual Report on Form 10-K for the year. In that
regard, Shareholder Value Added for a year equals the cash basis operating
earnings for the year less a charge for the use of capital for the year. For
purposes of any Award intended to satisfy the Performance-Based Exception
incorporating Shareholder Value Added as a performance criteria, the Committee
shall approve the charge for the use of capital for use in determining
Shareholder Value Added for the year within the time required under Code Section
162(m).

 

“Shares” means the shares of common stock of the Company.

 

“Stock Appreciation Right” or “SAR” means an Award designated as an SAR that is
granted to a Key Associate under Article 7 herein.

 

“Subsidiary” means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company owns more than fifty percent (50%) of the
voting stock or voting ownership interest, as applicable, or any other business
entity designated by the Committee as a Subsidiary for purposes of the Plan.

 

5



--------------------------------------------------------------------------------

 

“Total Revenue” means the sum of (i) net interest income on a taxable equivalent
basis of the Company and (ii) noninterest income of the Company, such amounts
determined in accordance with generally accepted accounting principles that
would be reported in the Company’s Annual Report to Stockholders or Annual
Report on Form 10-K.

 

“Total Stockholder Return” means the percentage change of an initial investment
in Shares over a specified period assuming reinvestment of all dividends during
the period.

 

Article 3.    Administration

 

3.1    Authority of the Committee.    The Plan shall be administered by the
Committee. Except as limited by law, or by the Certificate of Incorporation or
Bylaws of the Company, and subject to the provisions herein, the Committee shall
have full power to select Key Associates who shall participate in the Plan;
determine the sizes and types of Awards; determine the terms and conditions of
Awards in a manner consistent with the Plan; construe and interpret the Plan and
any agreement or instrument entered into under the Plan; establish, amend, or
waive rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 14 herein), amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan.

 

3.2    Delegation.    To the extent permitted by applicable law, the Committee
may delegate its authority as identified herein to any individual or committee
of individuals (who need not be Directors), including without limitation the
authority to make Awards to Key Associates who are not Insiders or Named
Executive Officers. To the extent that the Committee delegates its authority to
make Awards as provided by this Section 3.2, all references in the Plan to the
Committee’s authority to make Awards and determinations with respect thereto
shall be deemed to include the Committee’s delegate. Any such delegate shall
serve at the pleasure of, and may be removed at any time by, the Committee.

 

3.3    Decisions Binding.    All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, employees, Participants, and their
estates and beneficiaries.

 

Article 4.    Shares Subject to the Plan

 

4.1    Number of Shares Available for Grants.    Subject to the provisions of
this Article 4, the aggregate number of Shares that may be issued to
Participants pursuant to Awards granted under the Plan shall not exceed the sum
of (A) one hundred million (100,000,000) Shares plus (B) the number of Shares
available for awards under the Prior Plan as of December 31, 2002 plus (C) any
Shares that were subject to an award under the Prior Plan which award is
canceled, terminates, expires or lapses for any reason from and after the
Effective Date.

 

4.2    Lapsed Awards.    If any Award is canceled, terminates, expires, or
lapses for any reason, any Shares subject to such Award shall not count against
the aggregate number of Shares that may be issued under the Plan set forth in
Section 4.1 above.

 

4.3    Shares Used to Pay Option Price and Withholding Taxes.    If, in
accordance with the terms of the Plan, a Participant pays the Option Price for
an Option or satisfies any tax withholding

 

6



--------------------------------------------------------------------------------

requirement in connection with the exercise of an Option by either tendering
previously owned Shares or having the Company withhold Shares, then such Shares
surrendered to pay the Option Price or used to satisfy such tax withholding
requirements shall not count against the aggregate number of Shares that may be
issued under the Plan set forth in Section 4.1 above.

 

4.4    Other Items Not Included.    The following items shall not count against
the aggregate number of Shares that may be issued under the Plan set forth in
Section 4.1 above: (i) the payment in cash of dividends or dividend equivalents
under any outstanding Award; (ii) any Award that is settled in cash rather than
by issuance of Shares; or (iii) Awards granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
become Key Associates as a result of a merger, consolidation, acquisition or
other corporate transaction involving the Company or any Subsidiary.

 

4.5    Award Limits.    Notwithstanding any provision herein to the contrary,
the following provisions shall apply (subject to adjustment in accordance with
Section 4.6 below):

 

  (i)   in no event shall a Participant receive an Award or Awards during any
one (1) calendar year covering in the aggregate more than two million
(2,000,000) Shares (whether such Award or Awards may be settled in Shares, cash
or any combination of Shares and cash);

 

  (ii)   in no event shall there be granted during the term of the Plan
Incentive Stock Options covering more than an aggregate of twenty million
(20,000,000) Shares;

 

  (iii)   in no event shall there be granted during the term of the Plan Shares
of Restricted Stock or Restricted Stock Units covering more than an aggregate of
five million (5,000,000) Shares; provided, however, that the limitation of this
subparagraph (iii) shall not apply to any Award of Restricted Stock or
Restricted Stock Units either (A) described in subparagraph (iv) below or (B)
which is earned solely on the basis of the achievement of performance goals; and

 

  (iv)   up to an aggregate of twenty-five million (25,000,000) Shares may be
granted during the term of the Plan as Restricted Stock or Restricted Stock
Units to Key Associates as a portion of their annual incentive compensation
under the Company’s Equity Incentive Plan (or any similar plan or program as
determined by the Committee applicable to any Key Associate, including any such
program applicable to an Insider or Named Executive Officer).

 

4.6    Adjustments in Authorized Shares.    In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code Section
368) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares which may be issued under the
Plan and in the number and class of and/or price of Shares subject to
outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of Shares
subject to any Award shall always be a whole number.

 

4.7    Source of Shares.    Shares issued under the Plan may be original issue
shares, treasury stock or shares purchased in the open market or otherwise, all
as determined by the Chief Financial Officer of the Company (or the Chief
Financial Officer’s designee) from time to time, unless otherwise determined by
the Committee.

 

7



--------------------------------------------------------------------------------

 

Article 5.    Eligibility and Participation

 

5.1    Eligibility.    Persons eligible to participate in this Plan are all Key
Associates of the Company, as determined by the Committee, including Key
Associates who are Directors, but excluding Directors who are not Key
Associates.

 

5.2    Actual Participation.    Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Key Associates those
to whom Awards shall be granted and shall determine the nature and amount of
each Award.

 

5.3    Non-U.S. Associates.    Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Key Associates (if any) employed
outside the United States are eligible to participate in the Plan, (ii) modify
the terms and conditions of any Awards made to such Key Associates and (iii)
establish subplans and modified Option exercise and other terms and procedures
to the extent such actions may be necessary or advisable.

 

Article 6.    Stock Options

 

6.1    Grant of Options.    Subject to the terms and provisions of the Plan,
Options may be granted to Key Associates in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee.

 

6.2    Award Agreement.    Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO within the meaning of Section 422 of the Code,
or an NQSO whose grant is intended not to fall under Code Section 422, and
whether the Option shall include any Restoration Options.

 

6.3    Option Price.    The Option Price for each grant of an Option under this
Plan shall be at least equal to one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.

 

6.4    Duration of Options.    Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant.

 

6.5    Exercise of Options.    Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve and which shall be set forth in the
applicable Award Agreement, which need not be the same for each grant or for
each Participant.

 

6.6    Payment.    Options shall be exercised by the delivery of a notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
To be effective, notice of exercise must be made in accordance with procedures
established by the Company from time to time.

 

8



--------------------------------------------------------------------------------

 

The Option Price due upon exercise of any Option shall be payable to the Company
in full either: (a) in cash or its equivalent, or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price unless such Shares had been acquired by
the Participant on the open market), or (c) by a combination of (a) and (b).

 

As soon as practicable after notification of exercise and full payment, the
Company shall deliver the Shares to the Participant in an appropriate amount
based upon the number of Shares purchased under the Option(s).

 

Notwithstanding the foregoing, the Committee also may allow (i) cashless
exercises as permitted under Federal Reserve Board’s Regulation T, subject to
applicable securities law restrictions, or (ii) exercises by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

 

6.7    Restrictions on Share Transferability.    The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.8    Termination of Employment.    Each Participant’s Option Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment with
the Company and its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination of employment. In that regard, if an Award Agreement permits
exercise of an Option following the death of the Participant, the Award
Agreement shall provide that such Option shall be exercisable to the extent
provided therein by any person that may be empowered to do so under the
Participant’s will, or if the Participant shall fail to make a testamentary
disposition of the Option or shall have died intestate, by the Participant’s
executor or other legal representative.

 

6.9    Nontransferability of Options.

 

(a)    Incentive Stock Options.    No ISO granted under this Article 6 may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant except to the extent otherwise permitted by
applicable law.

 

(b)    Nonqualified Stock Options.    Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.

 

6.10    Restoration Options.    An Option may provide for the automatic grant of
Restoration Options if the exercise price for the Option is paid by tendering
previously-owned Shares pursuant to

 

9



--------------------------------------------------------------------------------

Section 6.6 above or if the Participant tenders Shares to cover any tax
withholding obligation pursuant to Section 15.2 below. The Restoration Option
shall have the following additional terms and provisions: (i) the number of
Shares subject to the Restoration Option will equal the number of
previously-owned Shares tendered in the exercise of the related Option or to
cover the tax withholding obligation, as applicable; (ii) the grant date of the
Restoration Option will be the exercise date of the related Option; (iii) the
Option Price per Share under a Restoration Option will be the Fair Market Value
of a Share on the grant date for the Restoration Option; (iv) the term of the
Restoration Option will be the original term of the related Option; (v) the
Restoration Option will be either an Incentive Stock Option (to the maximum
extent permitted under Section 422 of the Code) or a Nonqualified Stock Option
consistent with the related Option; (vi) the Restoration Option will be subject
to a vesting requirement of not less than one (1) year (subject to certain
exceptions such as death, Disability, retirement, workforce reduction, job
elimination or divestiture as may be specified in the related Option Award
Agreement); (vii) no more than three (3) Restoration Options may be granted with
respect to an Option; and (viii) the Restoration Option will have such other
terms and provisions as the Committee may determine and as may be set forth in
the related Option Award Agreement.

 

6.11    No Rights.    A Participant granted an Option shall have no rights as a
stockholder of the Company with respect to the Shares covered by such Option
except to the extent that Shares are issued to the Participant upon the due
exercise of the Option.

 

6.12    No Repricing.    Except for adjustments made pursuant to Section 4.6,
the Option Price for any outstanding Option granted under the Plan may not be
decreased after the date of grant nor may any outstanding Option granted under
the Plan be surrendered to the Company as consideration for the grant of a new
Option with a lower exercise price without approval of the Company’s
stockholders.

 

Article 7.    Stock Appreciation Rights

 

7.1    Grant of SARs.    Subject to the terms and conditions of the Plan, SARs
may be granted to Key Associates at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of SARs granted to each Participant (subject to Article 4
herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs; provided, however, that Awards of
SARs shall be limited Key Associates based outside the United States in
circumstances where other forms of Award would not be appropriate under local
laws or otherwise as determined by the Committee. The grant price of an SAR
shall equal the Fair Market Value of a Share on the date of grant of the SAR.

 

7.2    Exercise of SARs.    SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes upon them.

 

7.3    SAR Agreement.    Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

 

7.4    Term of SARs.    The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.

 

7.5    Payment of SAR Amount.    Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)    The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

 

10



--------------------------------------------------------------------------------

 

(b)    The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee or as otherwise provided in the applicable
Award Agreement, the payment upon SAR exercise shall be in cash, in Shares of
equivalent value, or in some combination thereof.

 

7.6    Other Restrictions.    Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of an SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Section 16
(or any successor rule) of the Exchange Act or for any other purpose deemed
appropriate by the Committee.

 

7.7    Termination of Employment.    Each SAR Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.
In that regard, if an Award Agreement permits exercise of an SAR following the
death of the Participant, the Award Agreement shall provide that such SAR shall
be exercisable to the extent provided therein by any person that may be
empowered to do so under the Participant’s will, or if the Participant shall
fail to make a testamentary disposition of the SAR or shall have died intestate,
by the Participant’s executor or other legal representative.

 

7.8    Nontransferability of SARs.    Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.

 

7.9    No Rights.    A Participant granted an SAR shall have no rights as a
stockholder of the Company with respect to the Shares covered by such SAR except
to the extent that Shares are issued to the Participant upon the due exercise of
the SAR.

 

Article 8.    Restricted Stock and Restricted Stock Units

 

8.1    Grant of Restricted Stock.    Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock or Restricted Stock Units to eligible Key Associates in such
amounts as the Committee shall determine.

 

8.2    Restricted Stock Agreement.    Each grant of Restricted Stock or
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the Period or Periods of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

 

8.3    Transferability.    Except as provided in this Article 8, the Shares of
Restricted Stock or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Award Agreement. All rights with

 

11



--------------------------------------------------------------------------------

respect to the Restricted Stock or Restricted Stock Units granted to a
Participant under the Plan shall be available during his or her lifetime only to
such Participant.

 

8.4    Other Restrictions.    The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals (Company-wide, divisional,
and/or individual), time-based restrictions on vesting following the attainment
of the performance goals, and/or restrictions under applicable Federal or state
securities laws.

 

The Company shall retain the Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the Period of Restriction.

 

8.5    Settlement of Restricted Stock Units.    Any Restricted Stock Units that
become payable in accordance with the terms and conditions of the applicable
Award Agreement shall be settled in cash, Shares, or a combination of cash and
Shares as determined by the Committee in its discretion or as otherwise provided
for under the Award Agreement.

 

8.6    Voting Rights.    During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares. There shall be no voting rights with respect to
Restricted Stock Units.

 

8.7    Dividends and Other Distributions.    During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may receive
regular cash dividends paid with respect to the underlying Shares while the
Restricted Stock is held by the Company. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate. The
Committee, in its discretion, may also grant dividend equivalents rights with
respect to earned but unpaid Restricted Stock Units as evidenced by the
applicable Award Agreement.

 

8.8    Termination of Employment.    Each Restricted Stock or Restricted Stock
Unit Award Agreement shall set forth the extent to which the Participant shall
have the right to receive unvested Restricted Shares or Restricted Stock Units
following termination of the Participant’s employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of employment. In amplification but not
limitation of the foregoing, in the case of an award of Restricted Stock or
Restricted Stock Units to a Named Executive Officer which is intended to qualify
for the Performance-Based Exception, the Award Agreement may provide that such
Restricted Stock or Restricted Stock Units may become payable in the event of a
termination of employment by reason of death, Disability or Change in Control,
regardless of whether the related performance goal has been previously attained.

 

8.9    Limitation on Vesting for Certain Awards.    Notwithstanding any
provision of the Plan to the contrary, an Award of Restricted Stock or
Restricted Stock Units that vests solely on the basis of the passage of time
(e.g., not on the basis of any performance standards) shall not vest more
quickly than ratably over the three (3) year period beginning on the first
anniversary of the Award, except that the

 

12



--------------------------------------------------------------------------------

Award may vest sooner under any of the following circumstances as more
specifically set forth in the applicable Award Agreement: (i) the Participant’s
death, (ii) the Participant’s Disability, (iii) the Participant’s “retirement”
as defined in the Award Agreement consistent with the Company’s retirement
policies and programs, (iv) a Participant’s termination of employment with the
Company and its Subsidiaries due to workforce reduction, job elimination or
divestiture as determined by the Committee, (v) a Change in Control consistent
with the provisions of Article 13 hereof or (vi) in connection with establishing
the terms and conditions of employment of a Key Associate necessary for the
recruitment of the Key Associate or as the result of a business combination or
acquisition by the Company or any of its Subsidiaries. The provisions of this
Section 8.9 shall not apply to any Award of Restricted Stock or Restricted Stock
Units that is made to a Key Associate as a portion of the Key Associate’s annual
incentive compensation under the Company’s Equity Incentive Plan (or any similar
plan or program as determined by the Committee applicable to any Key Associate,
including any such program applicable to an Insider or Named Executive Officer).

 

Article 9.    Performance Measures

 

The performance measure(s) to be used for purposes of Awards to Named Executive
Officers which are designed to qualify for the Performance-Based Exception shall
be chosen from among the following alternatives:

 

  •   Earnings Per Share;

 

  •   Net Income;

 

  •   Operating Earnings Per Share

 

  •   Return On Assets;

 

  •   Return On Equity;

 

  •   Shareholder Value Added;

 

  •   Total Revenue; or

 

  •   Total Stockholder Return.

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Named Executive Officers, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).

 

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

 

13



--------------------------------------------------------------------------------

 

Article 10.    Beneficiary Designation

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

Article 11.    Deferrals

 

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR or the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.

 

Article 12.    Rights of Key Associates

 

12.1    Employment.    Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.

 

For purposes of this Plan, a transfer of a Participant’s employment between the
Company and a Subsidiary, or between Subsidiaries, shall not be deemed to be a
termination of employment. Upon such a transfer, the Committee may make such
adjustments to outstanding Awards as it deems appropriate to reflect the changed
reporting relationships.

 

12.2    Participation.    No Key Associate shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.

 

Article 13. Change in Control

 

13.1    Treatment of Outstanding Awards.    Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:

 

(a)    Any and all outstanding Options and SARs held by persons employed with
the Company or any Subsidiary on the date of the Change in Control shall become
immediately exercisable, and shall remain exercisable throughout their entire
term;

 

(b)    Any restriction periods and restrictions imposed on outstanding Shares of
Restricted Stock or Restricted Stock Units held by persons employed with the
Company or any Subsidiary on the date of the Change in Control shall lapse;

 

(c)    If applicable, the target payout opportunities attainable under all
outstanding Awards of Restricted Stock or Restricted Stock Units held by persons
employed with the Company or any Subsidiary on the date of the Change in Control

 

14



--------------------------------------------------------------------------------

shall be deemed to have been fully earned for the entire performance period(s)
as of the effective date of the Change in Control, and the vesting of all such
Awards shall be accelerated as of the effective date of the Change in Control;
and

 

(d)    Subject to Article 14 herein, the Committee shall have the authority to
make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.

 

13.2    Limitation on Change-in-Control Benefits.    It is the intention of the
Company and the Participants to reduce the amounts payable or distributable to a
Participant hereunder if the aggregate Net After Tax Receipts (as defined below)
to the Participant would thereby be increased, as a result of the application of
the excise tax provisions of Section 4999 of the Code. Accordingly, anything in
this Plan to the contrary notwithstanding, in the event that the certified
public accountants regularly employed by the Company immediately prior to any
“change” described below (the “Accounting Firm”) shall determine that receipt of
all Payments (as defined below) would subject the Participant to tax under
Section 4999 of the Code, it shall determine whether some amount of Payments
would meet the definition of a “Reduced Amount” (as defined below). If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Payments shall be reduced to such Reduced Amount in accordance with the
provisions of Section 13.2(b) below.

 

(a)    For purposes of this Section 13.2(a):

 

(i)    A “Payment” shall mean any payment or distribution in the nature of
compensation to or for the benefit of a Participant who is a “disqualified
individual” within the meaning of Section 280G(c) of the Code and which is
contingent on a “change” described in Section 280G(b)(2)(A)(i) of the Code with
respect to the Company, whether paid or payable pursuant to this Plan or
otherwise;

 

(ii)    “Plan Payment” shall mean a Payment paid or payable pursuant to this
Plan (disregarding this Section 13.2);

 

(iii)    “Net After Tax Receipt” shall mean the Present Value of a Payment, net
of all taxes imposed on the Participant with respect thereto under Sections 1
and 4999 of the Code, determined by applying the highest marginal rate under
Section 1 of the Code which applied to the Participant’s Federal taxable income
for the immediately preceding taxable year;

 

(iv)    “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code; and

 

(v)    “Reduced Amount” shall mean the smallest aggregate amount of Payments
which (A) is less than the sum of all Payments and (B) results in aggregate Net
After Tax Receipts which are equal to or greater than the Net After Tax Receipts
which would result if all Payments were paid to or for the benefit of the
Participant.

 

(b)    If the Accounting Firm determines that aggregate Payments should be
reduced to the Reduced Amount, the Committee shall promptly give the Participant
notice to that effect and a copy of the detailed calculation thereof, and the
Participant may then elect, in the Participant’s sole discretion, which and how
much of the Payments,

 

15



--------------------------------------------------------------------------------

including without limitation Plan Payments, shall be eliminated or reduced (as
long as after such election the Present Value of the aggregate Payments is equal
to the Reduced Amount), and shall advise the Committee in writing of such
election within ten (10) days of the Participant’s receipt of notice. If no such
election is made by the Participant within such ten (10) day period, the
Committee may elect which of the Payments, including without limitation Plan
Payments, shall be eliminated or reduced (as long as after such election the
Present Value of the aggregate Payments is equal to the Reduced Amount) and
shall notify the Participant promptly of such election. All determinations made
by the Accounting Firm under this Section 13.2 shall be binding upon the Company
and the Participant and shall be made within sixty (60) days immediately
following the event constituting the “change” referred to above. As promptly as
practicable following such determination, the Company shall pay to or distribute
for the benefit of the Participant such Payments as are then due to the
Participant under this Plan.

 

(c)    At the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Participant pursuant to this Plan which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Participant pursuant to this Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or the Participant which the Accounting Firm believes has a
high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for the benefit of the Participant
shall be treated for all purposes as a loan ab initio to the Participant which
the Participant shall repay to the Company together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Participant to the Company if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Participant is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.

 

In the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.

 

13.3    Termination, Amendment, and Modifications of Change-in-Control
Provisions.    Notwithstanding any other provision of this Plan or any Award
Agreement provision, the provisions of this Article 13 may not be terminated,
amended, or modified on or after the date of a Change in Control to affect
adversely any Award theretofore granted under the Plan without the prior written
consent of the Participant with respect to said Participant’s outstanding
Awards; provided, however, the Board of Directors, upon recommendation of the
Committee, may terminate, amend, or modify this Article 13 at any time and from
time to time prior to the date of a Change in Control.

 

Article 14.    Amendment, Modification, and Termination

 

14.1    Amendment, Modification, and Termination.    The Board may at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, however, that an

 

16



--------------------------------------------------------------------------------

amendment to the Plan may be conditioned on the approval of the stockholders of
the Company if and to the extent the Board determines that stockholder approval
is necessary or appropriate.

 

14.2    Awards Previously Granted.    No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award.

 

14.3    Acceleration of Award Vesting; Waiver of
Restrictions.    Notwithstanding any provision of this Plan or any Award
Agreement provision to the contrary, the Committee, in its sole and exclusive
discretion, shall have the power at any time to (i) accelerate the vesting of
any Award granted under the Plan, including, without limitation, acceleration to
such a date that would result in said Awards becoming immediately vested, or
(ii) waive any restrictions of any Award granted under the Plan.

 

14.4    No Repricing.    Nothing in the provisions of this Article 14 shall be
construed to permit the repricing of any outstanding Option as otherwise
prohibited by the provisions of Section 6.12.

 

Article 15.    Withholding

 

15.1    Tax Withholding.    The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan.

 

15.2    Share Withholding.    The Company may cause any tax withholding
obligation described in Section 15.1 to be satisfied by the Company withholding
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction. In
the alternative, the Company may permit Participants to elect to satisfy the tax
withholding obligation, in whole or in part, by either (i) having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction or (ii) tendering previously acquired Shares having an aggregate
Fair Market Value equal to the minimum statutory total tax which could be
imposed on the transaction (provided that the Shares which are tendered must
have been held by the Participant for at least six (6) months prior to their
tender unless such Shares had been acquired by the Participant on the open
market). All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

Article 16.    Indemnification

 

Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in the
Company’s Certificate of Incorporation and Bylaws as in effect from time to
time.

 

Article 17.    Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

17



--------------------------------------------------------------------------------

 

Article 18.    Legal Construction

 

18.1      Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

18.2    Severability.    In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

18.3    Requirements of Law.    The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

18.4    Securities Law Compliance.    With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the Exchange Act. To the extent any provision of
the plan or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.

 

18.5    No Conflict.    Unless otherwise provided for by an Award Agreement, in
the event of any conflict between the terms of the Plan and the terms of an
Award Agreement, the terms of the Plan shall control.

 

18.6    Governing Law.    To the extent not preempted by Federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Delaware.

 

18